                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division


CHUNCHENG REN
And
ELIZUR INTERNATIONAL,INC.,

                      Plaintiffs,

V.                                                  Civil Action No.2:19cv659

UNITED STATES CITIZENSHIP
AND IMMIGRATION SERVICE,

                      Defendant.



                                           ORDER


       Plaintiffs in this matter moved to extend the time for filing a Motion for Summary

Judgment. (EOF No.22). Defendant initially opposed the motion. (EOF No.23). The Court took

the matter under advisement (EOF No. 30), and before the settlement conference began on

October 27, 2020, it heard additional argument from the parties and revised the briefing schedule

as follows:


      •       Plaintiffs' Motion for Summary Judgment and any opposition to the Defendant's

              Motion for Summary Judgment shall be filed within thirty(30)days from the date

              ofthis Order, or by November 27,2020.

      •       Defendant's Opposition to Plaintiff's Motion for Summary Judgment and Reply to

              Plaintiffs Opposition to Defendant's Motion for Summary Judgment shall be filed

               within twenty-one(21)days thereafter, or by December 18,2020.
     •      Plaintiffs reply to Defendant's opposition to Plaintiffs Motion for Summary

            Judgment shall be filed within fourteen(14)days thereafter, or by January 4,2021.

      IT IS SO ORDERED.


                                             Douglas E. Miila
                                                           W-ar
                                             United States Magistrate Judge

                                         DOUGLAS E. MILLER,
                                         UNITED STATES MAGISTRATE JUDGE


October 27,2020
